                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )      Nos. 1:15-cr-46-001
v.                                                  )
                                                    )      Judges Mattice/Steger
MICHAEL E. ROBINSON                                 )

                              MEMORANDUM AND ORDER

       MICHAEL E. ROBINSON (“Defendant”) came before the Court for an initial
appearance on January 18, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal
Procedure on the Petition for Warrant for Offender Under Supervision (“Petition”)[Doc. 42].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED attorney Gianna Maio of Federal Defender Services of
Eastern Tennessee Inc. to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review
that document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Perry Piper
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with his counsel, Defendant
waived the preliminary hearing and detention hearing.

        The Court finds that probable cause exists to demonstrate that Defendant has committed
violations of his conditions of supervised release, and that Defendant has not carried the burden
of establishing by clear and convincing evidence that he will not flee or pose a danger to any
other person or to the community. Consequently, the Court GRANTED the Government’s oral
motion to detain Defendant pending disposition of the Petition or further Order of this Court.



                                               1
It is, therefore, ORDERED that:

   1. Counsel for Defendant and the Government shall confer and make best
      efforts to submit to United States District Judge Mattice a proposed
      Agreed Order with respect to an appropriate disposition of the Petition for
      Warrant for Offender Under Supervision.

   2. In the event counsel are unable to reach agreement with respect to an
      appropriate disposition of the Petition for Warrant for Offender Under
      Supervision, they shall request a hearing before United States District
      Judge Mattice.

   3. The Government’s motion that Defendant be DETAINED WITHOUT
      BAIL pending further Order of this Court is GRANTED.

ENTER.


                                    /s/ Christopher H. Steger
                                    UNITED STATES MAGISTRATE JUDGE




                                       2
